FILED
                                                                       Jun 19 2019, 8:49 am

                                                                               CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Rory Gallagher                                             Curtis T. Hill, Jr.
Marion County Public Defender                              Attorney General of Indiana
Indianapolis, Indiana                                      Tiffany A. McCoy
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Herbert Quinn,                                             June 19, 2019
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           18A-CR-2256
        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          The Honorable Marc T.
Appellee-Plaintiff.                                        Rothenberg, Judge
                                                           Trial Court Cause No.
                                                           49G02-1703-F1-9333



Pyle, Judge.


                                   Statement of the Case




Court of Appeals of Indiana | Opinion 18A-CR-2256 | June 19, 2019                                  Page 1 of 7
[1]   Herbert Quinn (“Quinn”) appeals his conviction for attempted murder, a level 1

      felony.1 Specifically, Quinn challenges the sufficiency of the State’s evidence to

      rebut his claim of self-defense. Concluding that the evidence is sufficient to

      rebut Quinn’s self-defense claim, we affirm the trial court’s ruling.


[2]   We affirm.


                                                       Issue

                 Whether sufficient evidence rebutted Quinn’s self-defense claim.


                                                       Facts

[3]   The facts most favorable to the verdict are as follows. On March 6, 2017,

      Herbert Quinn drove to the home of Darryl Boone (“Boone”) and his fiancé,

      Kendra King (“King”). Quinn was accompanied by two of King’s sisters,

      Katisha Holland (“Holland”) and Monica Walker (“Walker”). Quinn, Walker,

      and Holland later testified that they went to Boone’s and King’s home to talk to

      them about a Facebook post that had caused them to become alarmed. Walker

      testified that she believed Quinn wanted to see Boone to “beat him up.” (Tr.

      Vol. 3 at 14).


[4]   Boone’s front door has a glass screen door that opens outward and a main door

      that opens inward. While Holland and Walker stood in the driveway, Quinn




      1
          Ind. Code. § 35-42-1-1(a).


      Court of Appeals of Indiana | Opinion 18A-CR-2256 | June 19, 2019             Page 2 of 7
      approached the front door of Boone’s home, opened the glass screen door, and

      knocked multiple times. In between knocking, Quinn walked around the

      exterior of the home. Each time Quinn knocked, Boone asked who was

      knocking, but Quinn never replied. Quinn had with him a silver handgun,

      which he removed periodically from his waistband and held in his hands.


[5]   Inside the home, Boone suspected “something funny” was going on, so he

      armed himself with a handgun and went to the front door. (Tr. Vol. 2 at 81).

      When Quinn saw Boone begin to open the main door inward, he stepped

      backward and raised his gun. Boone then opened the glass screen door

      outward and stepped outside with a handgun. Both men raised their handguns

      toward each other. Quinn fired at least two shots, one of which shattered the

      glass screen door behind Boone, and the other of which struck Boone on his left

      side, breaking two ribs and puncturing his lung. Boone required hospitalization

      and surgery.


[6]   At the hospital, Boone talked to Detective Jerry Townsend (“Detective

      Townsend”) of the Indianapolis Metropolitan Police Department (“IMPD”).

      During Detective Townsend’s investigation, he learned that a security camera

      set up outside Boone’s home captured video clips of the shooting. The angle of

      the video shows the exterior of the front door from a slanted, aerial view. The

      video recording is motion-activated; the camera records clips in six-second

      increments upon the detection of movement. At Detective Townsend’s request,

      King played several incremental video clips on her iPhone for Detective

      Townsend to view. Detective Townsend asked King to send him the relevant

      Court of Appeals of Indiana | Opinion 18A-CR-2256 | June 19, 2019         Page 3 of 7
      video clips capturing “from the time [Quinn, Walker, and Holland] arrived

      until the time the shooting happened.” (Tr. Vol. 2 at 187). The next day, King

      emailed approximately 16 of the incremental clips to Detective Townsend.

      IMPD later combined the clips into a single sequence. (See State’s Ex. 4).


                                                    Decision

[7]   On appeal, Quinn presents two arguments regarding the sufficiency of the

      State’s rebuttal evidence: first, that the State failed to present evidence to rebut

      the specific elements of self-defense; and second, that indisputable video

      evidence contradicts the State’s rebuttal and necessitates reversal. We will

      consider each argument in turn.


          1. State’s Rebuttal of Quinn’s Claim of Self-Defense


[8]   A valid claim of defense of oneself or another person is legal justification for an

      otherwise criminal act. Ind. Code § 35-41-3-2(a); Wallace v. State, 770 N.E.2d

      799, 800 (Ind. 2002). To prevail on a claim of self-defense, the defendant must

      show that he: (1) was in a place where he had a right to be; (2) did not provoke,

      instigate, or participate willingly in the violence; and (3) had a reasonable fear

      of death or great bodily harm. Id.; Kimbrough v. State, 811 N.E.2d 621, 635

      (Ind. Ct. App. 2009). Once a defendant raises a claim of self-defense, the State

      has the burden of negating at least one of the necessary elements. Kimbrough,

      811 N.E.2d at 635; Miller v. State, 720 N.E.2d 696, 700 (Ind. 1999). The State

      may meet its burden by rebutting the defense directly, by affirmatively showing

      the defendant did not act in self-defense, or by relying on the sufficiency of the
      Court of Appeals of Indiana | Opinion 18A-CR-2256 | June 19, 2019            Page 4 of 7
       case-in chief. Id. Whether the State has met its burden is a question for the trier

       of fact. Id.


[9]    The standard for reviewing a challenge to the sufficiency of evidence to rebut a

       claim of self-defense is the same standard used for any claim of insufficient

       evidence. Id. at 699; Wilson, 700 N.E.2d at 802. We neither reweigh the

       evidence nor judge the credibility of witnesses. Drane v. State, 867 N.E.2d 144,

       146 (Ind. 2007). We will reverse a conviction only if no reasonable person

       could say that the State negated the defendant’s self-defense claim beyond a

       reasonable doubt. Id.; Wilson, 700 N.E.2d at 800-01. The evidence is sufficient

       if an inference may be reasonably drawn from it to support the verdict. Drane,

       867 N.E.2d at 147.


[10]   Here, the State presented sufficient evidence to rebut Quinn’s claim of self-

       defense. At trial, the State presented evidence that Quinn went to Boone’s

       home angry and planning to hurt Boone, walked around outside Boone’s home

       carrying a loaded gun, knocked several times and refused to respond when

       Boone repeatedly asked who was outside, and drew his gun before Boone

       opened the door. This evidence alone supports a finding that Quinn provoked,

       instigated, or willingly participated in the violence that subsequently ensued.

       Accordingly, the State’s evidence is sufficient to negate an element of Quinn’s

       self-defense claim and satisfy the State’s burden. See Kimbrough, 811 N.E.2d at

       635 (explaining the State’s burden to negate at least one of the elements of self-

       defense). For that reason alone, Quinn’s argument fails.



       Court of Appeals of Indiana | Opinion 18A-CR-2256 | June 19, 2019         Page 5 of 7
           2. Appellate Review of Video Evidence


[11]   Quinn also argues that video evidence indisputably contradicts the State’s

       rebuttal of certain elements of his self-defense claim, specifically whether he

       was the initial aggressor and whether he reasonably feared serious bodily injury

       or death. Quinn argues that the State did not rebut these elements because he

       “was facing a loaded gun” when he shot Boone. (Appellant’s Br. at 7). He asks

       us to “rely on the video evidence alone” to “resolve conflicts” between Quinn’s

       and Boone’s testimonies, contending that the video evidence indisputably

       contradicts the trial court’s verdict. (Appellant’s Br. at 9). We disagree.


[12]   Generally, an appellate court gives “almost total deference” to a trial court’s

       factual determinations regarding credibility of witnesses and weight of

       evidence. Love v. State, 73 N.E.3d 693, 699 (Ind. 2017); see also Drane, 867

       N.E.2d at 146. In Love, our supreme court recognized a narrow exception to

       this general rule, holding that “in those instances where video evidence

       indisputably contradicts the trial court’s findings, relying on such evidence and

       reversing the trial court’s findings do not constitute reweighing.” 73 N.E.3d at

       699. The instances contemplated by this exception are “rare” and “must be

       such that no reasonable person could view the video and conclude otherwise.”

       Id. When determining whether video evidence indisputably contradicts a trial

       court’s determination, we consider the video quality, including the angle,

       lighting, graininess, and “whether the video is a complete depiction of the

       events at issue[.]” Id. In cases where the video “is somehow not clear or



       Court of Appeals of Indiana | Opinion 18A-CR-2256 | June 19, 2019             Page 6 of 7
       complete or is subject to different interpretations,” we must defer to the trial

       court’s interpretation. Id. at 699-700.


[13]   Here, we must defer. The compilation of video clips in the State’s Exhibit 4

       falls far short of the Love criteria for indisputability, as it is neither clear nor

       complete and is subject to different interpretations. In his brief, Quinn concedes

       that the video is “incomplete in the sense that it only shows footage from

       outside the house,” and he asks us to fill in “these gaps” using trial testimony.

       (Appellant’s Br. at 9). Quinn apparently misapprehends our standard of review.

       As this is not a case where the video evidence indisputably contradicts the trial

       court’s determination, we cannot apply the exception carved out in Love.

       Accordingly, we must defer to the trial court’s factual determinations regarding

       weight of evidence and credibility of witnesses. See Love, 73 N.E.3d at 700.


[14]   Because the State presented sufficient evidence to rebut at least one element of

       Quinn’s self-defense claim, and we do not find that the video evidence

       indisputably contradicts the jury’s factual determinations, we will not disturb

       the jury’s verdict.


[15]   We affirm.


       Najam, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 18A-CR-2256 | June 19, 2019               Page 7 of 7